The appellees, Aetna Life Insurance Company and St. Paul Fire 
Marine Insurance Company, complain in their petitions *Page 730 
for rehearing that this Court erred in rendering a judgment on the merits, since the appeal was taken from a judgment sustaining exceptions of no cause of action. The complaints are well founded. Our error in rendering a decree on the merits was induced by the stipulation entered into by the parties regarding the facts. In the original briefs filed on behalf of the appellees, as well as the appellant, it is stated that the case was submitted on a stipulation of facts. This statement is followed by the further statement in the briefs filed on behalf of the insurance companies, "that the facts are undisputed and the sole question for decision is one of law." The appellees say in their petitions for rehearing that the judge of the lower court maintained the exceptions of no cause of action with the legal consequence that the facts never came into consideration and that "when the appeal was taken the only thing required to be incorporated in the transcript for a proper decision of the case was the rule, the exception and the judgment of the lower court on the exception."
In the brief filed on behalf of the City of Gretna opposing the applications for rehearing, it is not disputed that the only issue disposed of by the judge of the district court was the one arising on the exceptions of no cause of action. But counsel for the City of Gretna argues that, "When this Court rendered a judgment on the merits it did the proper thing, the whole matter was before the court, when the case was tried below, the complete record *Page 731 
was made up and certain admissions were made and agreed to by all counsel." We are unable to accept this view of the case as correct. This Court can not take cognizance of facts upon which the court below has not acted and render a decision on those facts. Code of Practice, Article 895.
In this case the district court having sustained the exceptions of no cause of action and, in effect, having refused to decide the other issues in the case, we can only pass upon the exceptions. In reversing the judgment on the exceptions we can not pass on the merits for the reason that the merits have not been determined in the district court. Our decree will have to be amended accordingly.
We have carefully considered the other grounds of alleged error in our original opinion raised in the petitions for a rehearing and find that they are without merit.
For the foregoing reasons, the judgment which we rendered on the merits of the case is set aside, the exceptions of no cause of action are overruled and the case is remanded to the district court for further proceedings consistent with the views expressed in our original opinion and in this per curiam. The costs of this appeal are to be paid by the defendants and appellees.
With this explanation and amendment of our decree the applications for a rehearing are denied. *Page 732